UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                        No. 18-1154


BRUCE EDWARD PHILLIPS, JR.,

                     Plaintiff - Appellant,

              v.

WHILIMENA MCKINNY,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T.S. Ellis, III, Senior District Judge. (1:17-cv-01299-TSE-IDD)


Submitted: March 29, 2018                                         Decided: April 3, 2018


Before AGEE and DIAZ, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Bruce E. Phillips, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Bruce Edward Phillips seeks to appeal the district court’s orders remanding his

complaint to state court, denying reconsideration, and imposing a prefiling injunction

requiring Phillips to obtain the permission of the district court prior to filing any further

actions or motions. With respect to the district court’s order remanding the complaint to

state court for lack of subject matter jurisdiction, that order is not reviewable. See 28

U.S.C. § 1447(d) (2012); see also Bartels v. Saber Healthcare Grp., LLC, 880 F.3d 668,

673 (4th Cir. 2018) (where order of remand is based on lack of subject matter

jurisdiction, appellate review is prohibited). In addition, the district court also properly

denied Phillips’ motion for reconsideration, as a district court cannot reconsider its ruling

remanding a case to state court. See In re Lowe, 102 F.3d 731, 733-36 (4th Cir. 1996).

Finally, Phillips has failed in his informal brief on appeal to challenge the district court’s

imposition of the prefiling injunction and has thus forfeited appellate review of that issue.

See 4th Cir. R. 34(b).

       We therefore deny leave to proceed in forma pauperis and dismiss the appeal. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid in the decisional

process.

                                                                                DISMISSED




                                              2